Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 1 of 38 PageID# 2736




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

  GAVIN GRIMM,

       Plaintiff,

  v.                                                Case No. 4:15-cv-54

  GLOUCESTER COUNTY SCHOOL
  BOARD,

       Defendant.

                           BRIEF IN OPPOSITION TO PLAINTIFF'S
                            MOTION FOR SUMMARY JUDGMENT

                                           I. Introduction

           The Parties have filed cross-Motions for Summary Judgment. Gloucester County School

  Board (“School Board”) supported its Motion with undisputed material facts. Grimm’s Motion,

  on the other hand, is essentially a recitation of the allegations in the Second Amended Complaint

  without admissible evidentiary support, sprinkled with hearsay and conclusory legal arguments.

  Almost all of the “material” facts that Grimm relies on are disputed.

           Even more glaring is Grimm’s failure to provide proof to support summary judgment.

  Grimm has not presented expert testimony to support his assertion of gender dysphoria,

  emotional distress, his medical treatment plan, the necessity to use the boys’ restroom, or his

  damages. Instead, the brief in support of Grimm’s Motion for Summary Judgment amounts to a

  breathless criticism on the School Board’s policy without the necessary foundation or factual

  support to permit Grimm to meet his burden of proof at trial, let alone on summary judgment,

  under either his Title IX or Equal Protection claim.
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 2 of 38 PageID# 2737




            Indeed, the premise of Plaintiff’s Motion for Summary Judgment – that the “Board

  reversed its position … on the final day of discovery” to define biological gender on the basis of

  a student’s birth certificate – is nothing more than an inaccurate narrative unsupported by actual

  fact. The School Board’s policy allowing all students the right to use the restroom consistent

  with their physiological sex or one of three alternative single stall restrooms, or other available

  restrooms in the Nurse’s office, or the faculty restroom on D Hall is not a violation of either Title

  IX or the Equal Protection Clause. Grimm’s Motion for Summary Judgment must be denied.

                            II. Standard of Review and Burden of Proof

            Where parties file cross-motions for summary judgment, courts consider “each motion

  separately on its own merits to determine whether either of the parties deserves judgment as a

  matter of law.” Capitol Prop. Mgmt. Corp. v. Nationwide Prop. & Cas. Ins. Co., 261 F. Supp.

  3d 680, 687 (E.D. Va. 2017), aff'd, No. 17-1789, 2018 WL 6600219 (4th Cir. Dec. 14, 2018),

  citing Defs. of Wildlife v. N. Carolina Dep't of Transp., 762 F.3d 374, 392–93 (4th Cir. 2014)

  (citation and internal quotation marks omitted).

            When ruling on a motion for summary judgment, the court must construe the facts

  alleged in the light most favorable to the party opposing the motion. United States v. Diebold,

  Inc., 369 U.S. 654, 655 (1962); Gill v. Rollins Protective Servs. Co., 773 F.2d 592, 595 (4th Cir.

  1985). A party who bears the burden of proof on a particular claim must factually support each

  element of his claim. “[A] complete failure of proof concerning an essential element ...

  necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

  (1986).     “A plaintiff seeking summary judgment on an issue ... bears the burden of

  establishing a prima facie case that would entitle the movant to a directed verdict if the

  issue was uncontested at trial.” Orozco v. County of Yolo, 814 F. Supp. 885, 890 (E.D. Ca.




                                                     2
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 3 of 38 PageID# 2738




  1993), citing 8 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, FEDERAL

  PRACTICE AND PROCEDURE, § 2727 (1991). Summary judgment is not appropriate if a

  plaintiff does not produce sufficient evidence:

         A plaintiff who seeks summary judgment and who fails to produce sufficient
         evidence on one or more essential elements of the claim is “no more entitled to a
         judgment ... than is a plaintiff who has fully tried the case and who has neglected
         to offer evidence sufficient to support a finding on a material issue upon which
         [the plaintiff] bears the burden of proof.” Watts v. United States, 703 F.2d 346,
         347 (9th Cir.1983), quoting United States v. Dibble, 429 F.2d 598, 601 (9th Cir.
         1970).

  Gray v. Metts, 203 F. Supp. 2d 426, 431 (D. Md. 2002)

         Further, conclusory recapitulations of the complaint, without additional supporting

  evidence, are insufficient on summary judgment. See e.g., Turner v. Vincent, No. 1:12CV431

  TSE/TCB, 2014 WL 1304998, at *3 (E.D. Va. Mar. 31, 2014), aff'd sub nom. Turner v. Porter,

  582 F. App'x 211 (4th Cir. 2014). In ruling upon a Rule 56 motion, “where the fact in question

  is the one put in issue by the § 702 challenge … It will not do to ‘presume’ the missing facts.”

  Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 889 (1990).

         A fact is “material” if it “might affect the outcome of the suit under the governing law.”

  Id.; Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (citations omitted). A

  dispute is “genuine” if “a reasonable jury could return a verdict for the nonmoving party.”

  Capitol Prop. Mgmt. Corp. v. Nationwide Prop. & Cas. Ins. Co., 261 F. Supp. 3d 680, 686 (E.D.

  Va. 2017), aff'd, No. 17-1789, 2018 WL 6600219 (4th Cir. Dec. 14, 2018).




                                                    3
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 4 of 38 PageID# 2739




                                   III. Disputed Material Facts 1

         1.      Paragraph 1. Disputed. Grimm was not “designated” female by hospital staff.

  Grimm was born a female. Grimm was born with female genitalia and fully functioning female

  reproductive organs.     Grimm, 112:19-20; 113:3-8; 117:17-118:12; Penn, 48:4-12.              At

  conception, a fetus is determined to be either a male (XY) or female (XX). Sex is determined or

  recognized at birth by external genitalia and internal reproductive organs. Van Meter, 7:18-8:11,

  Van Meter Report; Penn, 48:4-49:7; 49:19-22.

         2.      Paragraph 2. Disputed. Grimm states that everyone has a gender identity. “It is

  an established medical concept”, relying on Penn’s Report & Decl. ¶ 17. Penn does not opine

  gender identity “is an established medical concept.” Furthermore, statements made in Amicus

  briefs, including those submitted by the American Academy of Pediatrics, are not evidence.

  Amicus briefs, filed in this or any other case, are not competent evidence for proof of what is

  represented as “undisputed facts.” The Court may consider such briefs if it sees fit to do so, but

  only as legal argument and not as proof of facts. Absent medical proof, Grimm merely asserts

  the nonspecific interpretation of “transgender” that can be found “from the internet.”

         3.      Paragraph 3. Not a genuine material fact. Self-serving.

         4.      Paragraph 4. Not a genuine material fact. Self-serving.

         5.      Paragraph 5. Disputed.     Gender Dysphoria is a mental health condition that

  requires a diagnosis from a mental health professional. Diagnostic and Statistical Manual Of

  Mental Disorders, Fifth Ed. (“DSM-V”); Van Meter Report; Penn, 53:3-54:6. There is not an


  1For purposes of judicial economy and brevity, the School Board relies on and incorporates its
  Brief in Support of its Motion for Summary Judgment, along with the evidentiary exhibits, in
  opposition to Grimm’s Motion for Summary Judgment as if fully set forth in this brief. See, ECF
  Doc. 196. The School Board specifically incorporates its statement of undisputed fact in
  opposition to Grimm’s Motion for Summary Judgment.



                                                  4
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 5 of 38 PageID# 2740




  objective test to diagnose gender dysphoria. Van Meter Report; Penn, 55:15-17. Grimm has not

  presented an expert, treating or retained, to testify that Grimm was diagnosed with or suffered

  from gender dysphoria, nor expert testimony on the severity of the effects of gender dysphoria on

  Grimm. Further, Grimm has not presented expert testimony that relates his inability to attend

  class to gender dysphoria. Plaintiff’s Expert Witness Identification.

         Dr. Penn’s report and declaration describe the condition of gender dysphoria as set out in

  the DSM-V, but she says nothing about Grimm or his alleged symptoms or diagnosis. Grimm’s

  quoted statement is unsupported.       (Paragraph 24 of Plaintiff’s declaration states that “a

  psychologist who had experience with working with transgender patients … diagnosed me with

  gender dysphoria.”)     The statement Grimm relies on is hearsay, and Grimm has laid no

  foundation for admission of a psychologist’s diagnosis.            That statement, therefore, is

  incompetent evidence of the purported diagnosis on two separate grounds.

         6.        Paragraph 7. Disputed. Grimm has not presented an expert, treating or retained,

  to testify that Grimm was diagnosed with or suffered from gender dysphoria, nor expert

  testimony on the severity of the effects of gender dysphoria on Grimm. Moreover, Grimm’s

  expert, Dr. Penn, is not a mental health care provider, has never diagnosed anyone with gender

  dysphoria, and does not have the foundation or qualifications to support the asserted expert

  opinion in paragraph 7. Further, Dr. Penn does not express any opinions specific to Grimm.

  Penn, 11:4-11.

         7.        Paragraph 8. Disputed. Grimm’s citation to Penn Expert Report & Decl. ¶ 23,

  purports to describe “[t]he standard of care for the treatment for gender dysphoria that is

  recognized by the American Academy of Pediatrics and every major medical and mental health

  professional organization in the United States ….” Dr. Penn, however, states only that “WPATH




                                                  5
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 6 of 38 PageID# 2741




  and the National Endocrine Society have published widely accepted standards of care for treating

  gender dysphoria,” describes their recommendations, and states that “[t]he American Academy

  of Pediatrics agrees that this care is safe, effective, and medically necessary.” Those three

  entities do not comprise “every major medical and mental health professional organization in the

  United States.” In fact, the American College of Pediatricians disagrees with the WPATH and

  National Endocrine Society recommendations. Van Meter, 50:18-22, 150:7-151:2, 155:6-18 &

  Ex. 5.

           Moreover, Grimm has not designated a qualified expert or offered qualified expert

  testimony or evidence on the “standard of care for the treatment of gender dysphoria.” Grimm’s

  expert, Dr. Penn, is not a mental health care provider, has never diagnosed anyone with gender

  dysphoria, and does not have the foundation or qualifications to support the asserted expert

  opinion in paragraph 8. Penn, 14:20-19:1, 20:2-13, 21:20-22:5, 28:19-29:5, 31:13-32:18. Penn

  has never served as an expert in a case involving appropriate psychological treatment for a

  transgender adolescent. Penn, 13:3-6.

           Further, the “standard of care” that Grimm claims is recognized by “every major medical

  and mental health professional,” and which Penn relies on, is the WPATH proposed standards of

  care. Penn, however, does not know whether these standards of care were peer reviewed by

  endocrine professionals, nor does she know who authored the standards of care. Penn, 35:21-

  36:5. Penn does, however, opine that under these standards of care, the precise treatment

  for gender dysphoria depends on each person’s individualized need, and the medical

  standards of care differ depending on whether the treatment is for a pre-pubertal child, an

  adolescent, or an adult. Penn Expert Rep. & Decl. ¶ 23. Moreover, the WPATH standards

  of care provide that what helps one person alleviate gender dysphoria might be very




                                                  6
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 7 of 38 PageID# 2742




  different from what helps another person. Penn, 37:18-38:6. Yet, Grimm does not present

  any expert testimony to state what Grimm’s particular medical treatment needs required.

         Finally, neither the WPATH standards of care nor the Endocrine Society guidelines

  that Penn relies on has a standard of care related to the use of restrooms at school by

  transgender students. Penn, 66:21-67:2, 68:15-21; see also Penn, 63:8-65:19.

         8.      Paragraph 10. Disputed. Grimm does not present any expert testimony to state

  what Grimm’s particular medical treatment needs required, what his medical providers

  recommended, nor is he qualified to offer medical opinion testimony. Paragraph 24 of Grimm’s

  declaration is nothing more than unsupported hearsay.

         9.      Paragraph 11. Not a genuine material fact. Self-serving.

         10.     Paragraph 12. Disputed. Grimm and his mother did not tell Tiffany Durr that

  Grimm was a boy or that he “would be attending school as a boy.” Durr, 9:8-10:14, 14:6-15:5.

  Furthermore, the “treatment letter” is unsupported hearsay. Grimm has not presented expert

  testimony to support the hearsay statements in the treatment letter.

         11.     Paragraph 15. Disputed. Grimm does not present expert testimony to support his

  mental health assertions related to the use of the restroom in the nurse’s office. Further, Grimm

  has not presented an expert, treating or retained, to testify that Grimm was diagnosed with or

  suffered from gender dysphoria, nor expert testimony on the severity of the effects of gender

  dysphoria on Grimm. Further, Grimm told Durr he wanted to use the boys’ restroom when he

  began to undergo hormone therapy. Durr, 23:6-17.

         12.     Paragraph 17. Disputed. Durr did not tell Principal Collins that “allowing Gavin

  to use the boys’ restroom would be in Gavin’s best interest,” and Grimm’s citation to the record

  does not support this statement. Durr, 25:11-26:3; Collins, 45:13-20.




                                                   7
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 8 of 38 PageID# 2743




         13.      Paragraph 18. Disputed. Grimm’s record citations do not support the statement

  that Matt Lord said to Principal Collins that “it would be in Gavin’s best interest” to use the

  boys’ restrooms. Collins, 47:1-10; Lord, 28:15-30:19.

         14.      Paragraph 19. Disputed. This paragraph is not evidence, nor is it supported by

  admissible evidence or expert testimony. Statements made in Amicus briefs are not evidence,

  but inadmissible hearsay.

         15.      Paragraph 22. Not material. Grimm does not provide evidence or a record

  citation to support the assertion that “Principal Collins decided that allowing Gavin to use the

  same restrooms as other boys would be in his best interest.” The remaining assertions were

  answers to general questions not related to Grimm and are not material to Grimm’s motion for

  summary judgment.

         16.      Paragraph 23. Disputed. This paragraph is not evidence, nor is it supported by

  admissible evidence or expert testimony. It is inadmissible hearsay.

         17.      Paragraph 24. Disputed. This assertion is without proper foundation and expert

  support.     The declarants supporting the assertions in paragraph 24 are not mental health

  providers. The precise treatment for gender dysphoria depends on each person’s individualized

  need, and the medical standards of care differ depending on whether the treatment is for a pre-

  pubertal child, an adolescent, or an adult. Penn Expert Report & Decl. ¶ 23. Moreover, those

  standards of care provide that what helps one person alleviate gender dysphoria might be very

  different from what helps another person. Penn, 37:18-38:6. Further, statements made in

  Amicus briefs are inadmissible hearsay.

         18.      Paragraph 25. Grimm does not accurately describe the initial agreement to allow

  him to use the boys’ restroom at the high school. At Grimm’s request, he was permitted to




                                                  8
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 9 of 38 PageID# 2744




  choose the boys’ restroom he would use as long as the restroom stall was equipped with a door.

  Collins, 55:14-57:21 (“Gavin had made it clear that he wanted a stall with a door.”)

           19.   Paragraph 27. Disputed. Grimm did not use the restroom for seven weeks

  without incident. Within two days, parents of students in the community learned that a

  transgender boy was using the boys’ restrooms and complained. Collins, 67:8-22. Additionally,

  a student complained about the lack of privacy in the bathroom. Collins, 67:17-22; School

  Board Supplemental Answer to Interrogatory No. 1. Grimm was also involved in an altercation

  with a fellow student concerning Grimm’s use of the male restroom. Grimm, 90:20-93:17;

  GCSB 3541. See further, ECF Doc. 196 ¶ 8.

           20.   Paragraph 28.     Disputed.    Parents of students expressed concern with a

  transgender boy using the boy’s restroom. See further, ECF Doc. 196 ¶ 8.

           21.   Paragraph 34. Disputed. Grimm misrepresents the contents of the emails, which

  are inadmissible hearsay. In context, Hook explains that the majority of the Board wanted to

  seek legal consultation before addressing the restroom issue. GCSB 0853-855, 0844.

           22.   Paragraph 35. Disputed. There is no evidence to support Grimm’s statement that

  Carla Hook was “unsatisfied with the results of the private work session” and Grimm again

  mischaracterizes Carla Hook’s email. GCSB 0513 (“I think we need to add appropriate use of

  restroom/locker room facilities to the agenda, discuss and vote and be done with this issue for

  now.”)

           23.   Paragraph 40. Disputed. Grimm was not “forced to reveal himself to the entire

  community and the local media” and, instead, chose to attend the meeting voluntarily.

  Moreover, Grimm claims that he had already revealed his new gender identity to his friends,

  classmates and the school.




                                                  9
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 10 of 38 PageID# 2745




         24.     Paragraph 41. Disputed. Grimm did not continue to use the restroom at school

  without incident. See ECF Doc. 196 ¶ 8.

         25.     Paragraphs 43-44.   Grimm mischaracterizes the tenor of the public meeting,

  which was largely a respectful public discussion. The complete discussion can be heard at

  http://gloucester.granicus.com/MediaPlayer.php?view_id=10&clip_id=1065.

         26.     Paragraph 47. Disputed. Under the policy, the School Board installed three

  single-stall unisex restrooms that were available for use beginning on December 15, 2014.

  GCSB 1261, 1267, 1272, 4286. Any student was allowed to use the single-stall restrooms. The

  single-stall restrooms were not just for Grimm. Andersen, 44:20-45:3; 49:11-13, Andersen

  Declaration.

         27.     Paragraph 49. Disputed. The single-user restrooms were not located so that they

  were unavailable for Grimm’s use. Moreover, Grimm acknowledged that at lunch it was closer

  to use the single-stall restroom. Grimm, 134:7-11. Grimm was also given permission to use a

  staff restroom on the D wing. Grimm, 76:13-77:2; GCSB 4122.

         28.     Paragraph 52. Disputed. Grimm was not required to use the single-user restroom

  as there were other options available to him, including the use of the restroom in the Nurse’s

  office. Further, Grimm could not say whether the restrooms were used by other students.

  Grimm, 129:14-16. Further, Paragraph 53 of Grimm’s brief and the record citations contained

  therein contradict paragraph 52.

         29.     Paragraph 55-56. Disputed. Grimm does not present expert testimony to support

  his mental health assertions related to the use of the restroom or the School Board’s policy.

  Further, Grimm has not presented an expert, treating or retained, to testify that Grimm was




                                                10
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 11 of 38 PageID# 2746




  diagnosed with or suffered from gender dysphoria, nor expert testimony on the severity of the

  effects of gender dysphoria on Grimm.

           30.   Paragraph 57. Disputed. Grimm has not presented admissible medical evidence

  or testimony to support the assertion that Grimm suffered from “frequent urinary tract

  infections.” Further, there is no evidence that Grimm was diagnosed with urinary tract infections

  or that urinary tract infections were related to Grimm’s restroom usage at school. Grimm, 135:2-

  136:5.

           31.   Paragraph 58. Disputed. Grimm does not present expert testimony to support his

  mental health assertions related to the use of the restroom or the School Board’s policy. Further,

  Grimm has not presented an expert, treating or retained, to testify that Grimm was diagnosed

  with or suffered from gender dysphoria, nor expert testimony on the severity of the effects of

  gender dysphoria on Grimm.

           32.   Paragraph 61. Disputed. Grimm does not present expert testimony to support his

  mental health assertions related to the use of the restroom or the School Board’s policy. Further,

  Grimm has not presented an expert, treating or retained, to testify that Grimm was diagnosed

  with or suffered from gender dysphoria, nor expert testimony on the severity of the effects of

  gender dysphoria on Grimm.

           33.   Paragraph 64. Disputed. Grimm does not present expert testimony to support his

  assertion of continued medical treatment for gender dysphoria, nor has Grimm presented an

  expert, treating or retained, to testify that Grimm was diagnosed with or suffered from gender

  dysphoria, nor expert testimony on the severity of the effects of gender dysphoria on Grimm. It

  is also disputed that Grimm was issued a new amended birth certificate in accordance with

  Virginia law. See ECF Doc 196, ¶ 18.




                                                 11
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 12 of 38 PageID# 2747




         34.    Paragraphs 64-70. Disputed. Grimm mischaracterizes the birth certificate issue

  and evidence. Moreover, Grimm does not quote the complete response from the School Board

  on Grimm’s request that the Board change his official school records. That response stated

  “Please feel free to submit additional materials, and, of course, [Grimm] has the right

  under school policy JO, see page 8 Correction of Education Records, to a hearing to

  challenge the information believed to be ‘inaccurate, misleading or in violation of the

  student’s rights.’ I look forward to hearing further from you.” Grimm did not request a

  hearing on the School Board’s denial of his request to have his transcript changed, either while

  he was a student at Gloucester High School or after his graduation in the spring of 2017. ECF

  Doc. 171-1; Andersen Declaration. It is also disputed that Grimm was issued a new amended

  birth certificate in accordance with Virginia law. See ECF Doc 196, ¶ 18-19.

         35.    Paragraphs 71-74. Disputed. Grimm misstates the legal arguments made by the

  School Board with respect to Grimm’s birth certificate. For example, in the Board’s response to

  Grimm’s request to lodge the Court Order and his amended birth certificate with the Supreme

  Court, Counsel for the School Board responded by stating that the materials were not part of the

  record. This was because the case was on appeal on the denial of Grimm’s motion for a

  preliminary injunction and dismissal of his Title IX claim. Counsel noted that the Supreme

  Court does not base its decisions on matters outside of the record, and that “none of the various

  legal positions taken below—whether by the Board, the district court, the Fourth Circuit, the

  Department of Education, or Respondent—turn on Respondent’s birth certificate.” ECF Doc.

  192-34. The same is true of the School Board’s legal arguments in the Fourth Circuit.

         36.    Paragraphs 78-81. Not material issues of fact.




                                                 12
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 13 of 38 PageID# 2748




         37.     Paragraph 82. Disputed. Grimm has not introduced factual evidence to support

  the conclusory statement that “the Board refused to explain how it defines ‘biological gender’ for

  purposes of its policy.” Further, at conception, a fetus is determined to be either a male (XY) or

  female (XX).    Sex is determined or recognized at birth by external genitalia and internal

  reproductive organs. Van Meter, 7:18-8:11, Van Meter Report; Penn, 48:4-49:7; 49:19-22. The

  term “sex” refers to the biological indicators of male and female such as in sex chromosomes,

  gonads, sex hormones, and nonambiguous internal or external genitalia. Penn, 54:8-15; DSM-V

  p. 451. Choosing gender identity does not cause chromosomal changes in the body. Penn,

  51:14-17. A person’s innate sense of belonging to a particular gender does not cause biological

  changes in the body. Penn, 51:18-21. Transgender individuals generally do not have intersex

  conditions. Transgender individuals remain biologically men or biologically women. Van Meter

  Report; Penn, 52:14-21.

         38.     Paragraphs 85-86. Not material issues of fact. These statements do not involve or

  pertain to Grimm or the application of the School Board’s restroom policy to Grimm.

         39.     Paragraph 87.    Grimm does not accurately characterize the School Board’s

  testimony concerning the application of its restroom policy to a student’s biological gender. The

  School Board testified that although there is not a set process or procedure, the School Board

  relies on social norms, binary sexes, and students using the restroom that corresponds to their

  physiological sex. This case is the only time there has been a conflict between those concepts.

  Andersen, 14:8-15:9, 16:15-21.      A student’s birth certificate is evidence of a student’s

  physiology when the student enrolls in school. Andersen, 16:22-17:8. This is because sex is

  binary, male or female, and is determined by chromosomal compliment and corresponding

  reproductive role. Transgender individuals do not have intersex conditions or other verifiable




                                                 13
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 14 of 38 PageID# 2749




  physical anomalies. Instead, they remain biologically men or biologically women. Gender

  discordance is rare.   Van Meter Report, ¶¶ 15, 17, 21.        In fact, Grimm includes cites to

  Superintendent Clemons’ tesitimony that he believed biological gender was determined by a

  student’s genitalia – i.e. the student’s physiological and anatomical characteristics.   Clemons,

  69:3-8, 70:4-5. Grim does not dispute that when he enrolled in school, and when he began high

  school, he was physiologically and anatomically a girl.

         40.     Paragraph 90-95. Not material issues of fact. These paragraphs are nothing more

  than argument by counsel. Further, in paragraph 93, Grimm states that Virginia Code § 32.1-270

  required that his birth certificate be printed on security paper which causes it to be marked void.

  Virginia Code § 32.1-270 provides that “[a]ny vital record issued by the Department of Motor

  Vehicles shall be on security paper” (emphasis added), but birth certificates are not issued by the

  Department of Motor Vehicles. See Va. Code §§ 32.1-257, 32.1-251. There is no evidence or

  testimony in the record to support Grimm’s assertion. Further, the declaration submitted by

  Janet Rainey does not confirm the authenticity of the birth certificate submitted by Grimm to the

  School Board in 2016, nor does it address the underlying deficiencies surrounding its issuance.

                                        IV. Additional Facts

         1.      From the moment of conception, a fetus is determined to be either a male (XY),

  female (XX), or in rare cases, to have a combination of sex-determining chromosomes, many of

  which are not compatible with life and some of which are the cause of identifiable clinical

  syndromes. Van Meter Report, ¶ 12.

         2.      Sex is binary, male or female, and is determined by chromosomal complement

  and corresponding reproductive role. Van Meter Report, ¶ 15.




                                                  14
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 15 of 38 PageID# 2750




         3.       “Gender” is a term that refers to the psychological and cultural characteristics

  associated with biological sex.    It is a psychological concept and sociological term, not a

  biological one. Van Meter Report, ¶ 18.

         4.       Scientific evidence shows that 80%-95% of pre-pubertal children with gender

  identity disorder (the mental disorder described as a discordance between natal sex and gender

  identity) come to identify with their biological sex by late adolescence. Some will require

  lifelong supportive counseling, and others will not. Van Meter Report, ¶ 33. The vast majority

  of boys and girls with gender identity disorder identify with their biological sex by the time they

  emerge from puberty to adulthood, through either watchful waiting or family and individual

  counseling. Van Meter Report, ¶¶ 29, 30; Van Meter, 81:4-83:2. This occurrence is known as

  “desistance.”

         5.       The American College of Pediatricians has published statements opposing the

  provision of hormone therapy to transgender youth. Van Meter, 50:18-22. Hormone therapy

  stops the development of or production of pubertal hormones. Penn, 24:16-21. Hormone

  treatment is proven to be harmful. Van Meter, 51:12-52:17, 80:1-81:3. If hormone therapy is

  stopped in a transgender boy, some of the physical changes will revert back to more feminine

  features. Penn, 81:13-14.

         6.       Medical and surgical transitioning causes an enormous increase in the incidence

  of mental health morbidity. The results of a Swedish study demonstrate a 19-fold increase in

  completed suicides compared to the general Swedish population. Van Meter, 119:3-121:14.

         7.       Recognized experts in the field believe and hold the opinion that the treatment of

  children and adolescents with gender discordance and accompanying gender dysphoria should

  include an in-depth evaluation of the child and family dynamics. This provides a basis on which




                                                  15
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 16 of 38 PageID# 2751




  to proceed with psychological therapy. The entire biologic and social family should be involved

  in psychological therapy designed to assist the patient, if at all possible, to align gender identity

  with natal sex. Psychological support by competent counselors with an intent of resolving the

  gender conflict should be provided as long as the patient continues to suffer emotionally. Van

  Meter Report, ¶ 32.

         8.       WPATH is an agenda-driven advocacy organization whose membership consists

  of anyone who has an interest in the transgender social and political agenda.             It has no

  requirements for specialty training or certification. Its guidelines and standards of care are not

  scientifically supported. Its “peer-reviewed” journal is not reviewed by anyone with an opinion

  that is not in keeping with the philosophy of the organization. Van Meter Report, ¶¶ 34, 38.

         9.       The Endocrine Society’s guidelines regarding treatment of transgender children

  and adolescents (through age 21) are not supported by any long-term studies of quality. Van

  Meter, 97:14-99:3.

         10.      The breadth of medical literature does not support the concept, expressed in the

  Declaration of Dr. Melinda Penn, that affirmation of gender incongruence through counseling

  and medical and surgical intervention is the only scientifically valid way to proceed. Van Meter

  Report, ¶ 39.

         11.      There are no scientifically validated gender incongruence training programs at

  universities in the United States. Van Meter Report, ¶ 40.

         12.      There are no studies in existence which demonstrate that allowing a student

  to use a bathroom that matches his or her gender identity, but not his or her anatomical

  sex, is beneficial. Van Meter, 116:13-117:3; Penn, 70:11-17, 71:5-18.




                                                   16
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 17 of 38 PageID# 2752




                                       V. Law and Argument

  A.     The School Board’s Policy does not discriminate against Grimm on the basis of sex.

         1.      Grimm cannot prove a sex stereotype theory of liability under Title IX or the
                 Equal Protection Clause.

         Grimm contends that the School Board’s restroom policy discriminates against him

  “because he is transgender.” ECF Doc. 185, p. 32. In making this claim, Grimm relies on this

  Court’s opinion on the School Board’s Motion to Dismiss that a transgender student can state a

  “cognizable Title IX sex discrimination claim” and Equal Protection claim based on a gender

  stereotyping theory. Id., p. 38; ECF Doc. 148, pp. 25-26; relying on Price Waterhouse v.

  Hopkins, 490 U.S. 228, 251 (1989).

         Grimm’s evidence, however, does not establish that there is no genuine issue of material

  fact that the School Board discriminated against Grimm based on a sex stereotype. Indeed, the

  evidence establishes that the School Board has not discriminated based on sex stereotypes.

         The School Board distinguishes boys from girls on the basis of physiological or

  anatomical characteristics. The School Board’s policy distinguishes boys and girls based on

  physical sex characteristics alone, and not based on any of the characteristics typically associated

  with sex stereotyping—such as whether a woman is perceived to be sufficiently “feminine” in

  the way she dresses or acts.      Cf., e.g., Price Waterhouse, 490 U.S. at 235 (finding sex

  stereotyping where female employee not promoted because her employer thought she was too

  “macho,” “overly aggressive [and] unduly harsh” for a woman, and should have walked, talked,

  dressed, and styled her hair and make-up “more femininely”).

         The School Board’s policy rejects classifying students based on whether they meet any

  stereotypical notion of maleness or femaleness.       The School Board’s policy does not, for

  instance, allow only “masculine” boys into the boys’ restroom, while requiring more



                                                  17
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 18 of 38 PageID# 2753




  “effeminate” boys to use the girls’ restroom.        Instead, the policy designates multiple-stall

  restrooms and locker rooms based on physiology, period—regardless of how “masculine” or

  “feminine” a boy or girl looks, acts, talks, dresses, or styles their hair. Far from violating Price

  Waterhouse, the Board’s policy is the opposite of the kind of sex stereotyping prohibited by that

  decision.   See, e.g., Etsitty v. Utah Transit Auth., 502 F.3d 1215, 1224 (10th Cir. 2007)

  (concluding that Price Waterhouse does not require “employers to allow biological males to use

  women’s restrooms,” because “[u]se of a restroom designated for the opposite sex does not

  constitute a mere failure to conform to sex stereotypes”).

         Here, the evidence establishes that Grimm was born a female with female genitalia and

  fully functioning female reproductive organs. Grimm’s sex was determined or recognized at

  birth by external genitalia and internal reproductive organs. Van Meter, 7:18-8:11, Van Meter

  Report; Penn, 48:4-49:7; 49:19-22. Grimm was not born with intersex characteristics. Grimm

  was issued a birth certificate that stated Grimm’s sex as female. Grimm, 112:19-20; 113:3-8;

  117:17-118:12; Penn, 48:4-12.

         Further, Grimm enrolled in Gloucester County School system as a girl and began the

  ninth grade as a girl. Andersen Declaration; GCSB 1086, 1117, 1118, 1127, 1151-1154. While

  Grimm told the School Board that he was transgender and identified as a boy at the start of his

  sophomore year, Grimm remains biologically and anatomically female. Penn, 78:8-12; 79:19-

  80:1; Grimm, 118:7-12.       This remains the case even though Grimm underwent chest-

  reconstruction surgery. This procedure did not create any biological changes in Grimm, nor did

  it complete sex reassignment surgery.      Penn, 78:8-12; Van Meter, 109:18-21. There is no

  biological basis for gender identity. Penn, 46:8-10.




                                                  18
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 19 of 38 PageID# 2754




         Under these facts, the School Board’s restroom policy does not discriminate based upon

  sex stereotypes and, in fact, does not take sex stereotypes into consideration. The policy is based

  on the biological and physiological characteristics of students.

         2.      Grimm does not present undisputed material facts to prove that the School
                 Board’s restroom policy violated Title IX or the Equal Protection Clause
                 because of Grimm’s gender identity.

         Because Grimm remains biologically and anatomically female, Grimm has premised his

  lawsuit, and his right to use the boys’ restroom at school, as part of a “medically necessary

  treatment” plan to treat his gender dysphoria. ECF Doc. 177, ¶¶ 1, 2, 23; ECF Doc. 185, ¶ 10,

  citing Gavin Grimm Decl. ¶ 24. Grimm, however, has not offered medical, mental health, or

  expert testimony to prove that Grimm is a boy or that he has been diagnosed with gender

  dysphoria. Additionally, Grimm has not offered medical or expert testimony to prove the

  severity of the effects of gender dysphoria on Grimm or whether it was medically necessary for

  Grimm to use the boys’ restroom at school to treat his purported gender dysphoria.

         Instead, the record is devoid of medical evidence related to Grimm’s transgender status

  and purported treatment for gender dysphoria. Grimm also has not designated a mental health

  expert, treating or retained, to offer testimony that the use of the boys’ restroom was a medical

  necessity for Grimm. 2 Plaintiff’s Expert Witness Identification. Furthermore, Grimm’s expert,

  Dr. Penn, is not a mental health provider, has never diagnosed anyone with gender dysphoria,

  and does not express any opinions specific to Grimm. Penn, 11:4-11.

         The “evidence” that Grimm offers on summary judgment, including a “treatment letter”

  provided by a psychologist, is nothing more than unsupported hearsay. Grimm is not qualified to



  2Grimm’s expert does not prescribe treatment plans that include social transitioning. Penn,
  58:10-59:6.



                                                  19
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 20 of 38 PageID# 2755




  testify to his medical diagnosis or what treatment is medically necessary to treat his alleged

  gender dysphoria. Instead, testimony regarding medical diagnoses (such as gender dysphoria,

  mental stress, urinary tract infections) or medical treatments (such as use of opposite-sex

  bathrooms as a treatment for gender dysphoria) can only be made by a person possessing

  “scientific, technical, or other specialized knowledge within the scope of Rule 702.” See,

  Federal Rule of Evidence 701; Lane v. District of Columbia, 887 F.3d 480, 485-86 (D.C. Cir.

  2018) (holding that the trial court did not err by excluding testimony of decedent’s mother that

  decedent suffered from ADHD and bipolar disorder.); Certain Underwriters at Lloyd's, London

  v. Sinkovich, 232 F.3d 200, 203 (4th Cir. 2000) (Rule 701 does “not permit a lay witness to

  express an opinion as to matters which are beyond the realm of common experience and which

  require the special skill and knowledge of an expert witness.”); Edwards v. Graham Cty. Jail,

  No. 1:16-CV-315-FDW, 2017 WL 5894496, at *5–6 (W.D.N.C. Nov. 29, 2017) (holding

  plaintiff could not testify to the diagnosis of a heart attack or existence of a heart attack because

  it required specialized knowledge which the plaintiff lacked, nor could the plaintiff testify that he

  was told he had been diagnosed with a heart attack as it is inadmissible hearsay.)

         Furthermore, Grimm’s own expert testified that “gender affirming care” or “social

  transitioning care” is purportedly part of an overall mental health treatment plan to address

  gender dysphoria. Using the boys’ restroom at school is just one component of an overall social

  transitioning care plan. Thus, even where a transgender student is not permitted to use the

  restroom consistent with his expressed gender identity, there are other methods of social

  transition that can be used to help treat gender dysphoria. Penn, 70:18-71:4.

         Additionally, the “standards of care” that Grimm’s expert, and “every major medical and

  mental health professional organization” relies on “to eliminate the clinically significant distress




                                                   20
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 21 of 38 PageID# 2756




  by helping boys who are transgender to live as boys”, do not address the use of a transgender

  student’s use of restrooms at school.      Neither the WPATH standards of care nor the

  Endocrine Society guidelines has a standard of care related to the use of restrooms by

  transgender students at school. Penn, 66:21-67:2, 68:15-21; see also Penn, 63:8-65:19. 3

         Penn does, however, opine that under these standards of care, the precise treatment for

  gender dysphoria depends on each person’s individualized need. The medical standards of care

  differ depending on whether the treatment is for a pre-pubertal child, an adolescent, or an adult.

  Penn Expert Report & Decl. ¶ 23. Moreover, the standards of care provide that what helps one

  person alleviate gender dysphoria might be very different from what helps another person. Penn,

  37:18-38:6. The WPATH standards of care that Penn relies on are intended to be a flexible

  guideline with individualized treatment. Penn, 37:15-22. Yet, Grimm does not present any

  expert testimony on what medical treatment Grimm needed.

         At best, the use of restrooms that are in line with a transgender patient’s gender identity,

  instead of the sex designated at birth, is only one component of an overall mental health social

  transition plan or “gender affirming care” plan to treat gender dysphoria. Gender affirming care,

  however, can be managed through other methods without requiring school systems to permit

  transgender students to use the bathroom that is inconsistent with their biological sex. If a

  transgender student is not permitted to use the bathroom consistent with his gender identity in

  school, there are other methods of social transition that can be used to help treat gender

  dysphoria.   Van Meter Report; Penn, 62:15-63:7; 70:18-71:4.          Indeed, the School Board




  3 Penn also does not know whether the WPATH standards of care were peer reviewed by
  endocrine professionals, nor does she know who authored the standards of care. Penn, 35:21-
  36:5



                                                 21
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 22 of 38 PageID# 2757




  accommodated Grimm in the other aspects of Grimm’s social transition, including referring to

  him by his new name and using male pronouns.

         Despite all of the allegations and discovery in this case, Grimm is left with the bare

  assertion that he is a girl that identifies as a boy. There is not medical, mental health or expert

  testimony in the record to support Grimm’s assertion that he is a boy or that it was medically

  necessary for him to use the boys’ restroom at school. Grimm cannot prove that he was subject

  to sex stereotype discrimination solely on his allegation that he identifies as a boy. In the end,

  Grimm cannot carry his burden of proof that the School Board violated his rights under Title IX

  or the Equal Protection Clause.

         3.      Neither Title IX nor the Equal Protection Clause compels the School Board
                 to cooperate with Grimm’s medical treatment plan.

         Even if Grimm had evidence to support his allegation that using the boys’ restroom was

  “medically necessary treatment for gender dysphoria”, the School Board was not compelled to

  cooperate and assist with the implementation of this medical treatment to satisfy Title IX and/or

  the Equal Protection Clause.

         Title IX prohibits exclusion of any person from participation in, denial of the benefits of,

  or discrimination under “any education program or activity receiving Federal financial

  assistance” on the basis of sex. 20 U.S.C. § 1681(a). It is simply silent on issues relating to

  medical treatment. The Department of Education’s regulations are nearly so, and nothing in

  those regulations supports Grimm’s case. See ECF Doc. 196, Section IV, pp. 41-43.

         The Equal Protection issue is likewise easily disposed of. See, e.g., Harris v. McRae, 448

  U.S. 297, 321-22 (1980) (holding that the “Hyde Amendment” does not violate the equal

  protection component of the Fifth Amendment Due Process Clause by withholding public

  funding for certain medically necessary abortions while providing funding for other medically



                                                  22
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 23 of 38 PageID# 2758




  necessary health services). “The guarantee of equal protection under the Fifth Amendment is not

  a source of substantive rights or liberties, but rather a right to be free from invidious

  discrimination in statutory classifications and other governmental activity.” Id. at 322. The

  same analysis applies to the Fourteenth Amendment’s Equal Protection Clause. Adarand

  Constructors, Inc. v. Pena, 515 U.S. 200, 217 (1995). That Clause therefore does not give

  Grimm a “substantive” right to governmental assistance with his medical treatment, however

  “necessary” that treatment may be from a medical standpoint. Simply put, Grimm’s desire to use

  the boys’ restroom at school is not a right protected by the Equal Protection Clause.

         4.      Grimm’s new birth certificate does not change the Title IX or Equal
                 Protection analysis.

         Grimm has created an inaccurate narrative to characterize the School Board’s restroom

  policy. Contrary to Grimm’s assertion on brief, the School Board has not changed its policy and

  has not asserted that “its ‘biological gender’ policy is actually a policy based on the student’s

  birth certificate - not based on the student’s physiology.” ECF Doc. 185, p. 33. Instead, Grimm

  mischaracterized the School Board’s testimony to craft this argument based upon a series of

  incomplete hypothetical questions asked during the 30(b)(6) deposition.

         An examination of the 30(b)(6) testimony confirms that the School Board has

  consistently applied its policy based upon a student’s physiology and anatomy. The School

  Board testified that although there is not a set process or procedure, the School Board relies on

  social norms, binary sexes, and students using the restroom that corresponds to their

  physiological sex. This case is the only time there has been a conflict between those concepts.

  Andersen, 14:8-15:9, 16:15-21.

         Obviously, the School Board does not inspect student’s genitals upon enrollment in

  school. Andersen, 21:19-22. Instead, the School Board accepts a student’s birth certificate as



                                                  23
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 24 of 38 PageID# 2759




  evidence of determining a student’s physiology when the student enrolls in school. Andersen,

  16:22-17:8. The reason for this is that that sex is binary, male or female, and is determined by

  chromosomal compliment and corresponding reproductive role. Transgender individuals do not

  have intersex conditions or other verifiable physical anomalies. Instead, they remain biologically

  men or biologically women. Gender discordance is rare. Van Meter Report, ¶¶ 15, 17, 21.

  Indeed, Grimm has never disputed in this litigation that he was born with female genitalia,

  enrolled in Gloucester schools as a girl, and used the girls’ restroom, including at Gloucester

  High School, through the middle of his freshman year of high school. Grimm, 89:14-20.

         Grimm again sets up a straw man argument by suggesting that the Board’s “last minute

  assertion conflicts with the Board’s repeated representations” in this case that its “policy was

  based on anatomical and physiological sex characteristics” and that Grimm’s birth certificate was

  not relevant. ECF Doc. 185, pp. 33-34. The School Board has always applied its policy based

  on the anatomical and physiological sex of its students. There are three reasons Grimm’s new

  amended birth certificate is not relevant to these proceedings. First, all of the “representations”

  in previous court filings were related to Plaintiff’s appeal of the denial of his Motion for

  Preliminary Injunction and the dismissal of his Title IX case. Grimm’s amended birth certificate

  was not at issue, was not part of the record on appeal, and “none of the various legal positions

  taken below—whether by the Board, the district court, the Fourth Circuit, the Department of

  Education, or Respondent—turn on Respondent’s birth certificate.” Indeed, there is no dispute

  that at the time Grimm enrolled in Gloucester County schools, Grimm’s original birth certificate

  at birth designated his sex as female, and Grimm was physiologically and anatomically a female.

  That remains true even today.




                                                  24
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 25 of 38 PageID# 2760




         Second, Grimm’s amended birth certificate does not change Grimm’s physiological and

  anatomical sex – which remains female. While Grimm had chest reconstruction surgery, it did

  not create any biological changes in Grimm. Instead, it is only a physical change. Penn, 78:8-

  12.   Moreover, Grimm did not undergo surgical gender reassignment procedures, as that

  procedure could not be completed until Grimm was at least 18 years of age. Van Meter, 109:18-

  21; Penn, 78:19-79:15. There is no evidence in the record to suggest that Grimm has completed

  surgical gender reassignment to date, and to that extent, Grimm remains biologically and

  anatomically female. Penn, 78:8-12; 79:19-80:1; Grimm, 118:7-12. Thus, while Grimm was

  enrolled in Gloucester High School, the School Board was aware that Grimm remained

  physiologically and anatomically a female.

         Third, while Grimm provided a different Virginia birth certificate to the high school in

  November of 2016 listing Grimm’s sex as male, the birth certificate Grimm provided was not

  issued in conformity with Virginia law based upon the School Board’s understanding of the

  Code of Virginia and applicable administrative regulations. 4   Ultimately, the underlying basis

  for Grimm’s amended birth certificate does not comply with Virginia law. An amended birth

  certificate can be sought when an individual’s sex has been changed by “surgical gender

  reassignment procedure.” 12 VAC 5-550-320. Yet, the evidence is undisputed that Grimm only

  had chest reconstructive surgery, not a “surgical gender reassignment procedure.” Indeed,




  4 The School Board incorporates section IV. A. from its brief in support of summary judgment
  detailing the reasons that Grimm’s amended birth certificate did not comply with Virginia law,
  notwithstanding the declaration submitted by Janet Rainey. ECF Doc. 196, pp. 43-45. Rainey’s
  declaration does not address the underlying deficiencies with the amended birth certificate. See,
  ECF Doc. 195. Moreover, Rainey was not identified as a witness in this case until after the
  close of discovery. Plaintiff’s Second Supplement to Initial Disclosures.



                                                 25
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 26 of 38 PageID# 2761




  surgical gender reassignment surgery could not be performed until Grimm was at least 18 years

  old. Penn, 78:19-79:15; 79:19-80:1. 5

         Contrary to Grimm’s suggestion, there was no “stark departure from its usual practice” of

  explaining concerns about documentation. Once again, Grimm ignores the actual letter that was

  sent to his counsel. In the January 18, 2017, letter to Grimm’s counsel, the School Board stated

  that it declined to change the official school records “[b]ased on [its] review” of the birth

  certificate, school policy JO, and the Virginia Code and Administrative Code. Additionally,

  Grimm’s counsel was provided with a copy of the documents referenced in the letter. The

  School Board’s explanation was transparent, and Grimm’s experienced attorneys were quite

  capable of reviewing these materials and the Virginia Code and Administrative Code to

  determine the deficiencies to his request.

         Furthermore, the letter concluded by stating: “Please feel free to submit additional

  materials, and, of course, [Grimm] has the right under school policy JO, see page 8 Correction of

  Education Records, to a hearing to challenge the information believed to be ‘inaccurate,

  misleading or in violation of the student’s rights.’ I look forward to hearing further from you.”

  Grimm did not request a hearing on the School Board’s denial of his request to have his

  transcript changed, either while he was a student at Gloucester High School or after his

  graduation in the spring of 2017. ECF Doc. 171-1; Andersen Declaration.

         Ultimately, Grimm’s counsel never closed the loop on his hypothetical questions.

  Specifically, counsel did not ask a hypothetical that included facts relevant to this case. Counsel


  5 The School Board was not under an obligation to “make a simple phone call to the Department
  of Vital Records” to verify the underlying basis for Grimm’s birth certificate, nor could the
  Department of Vital Records have released any information concerning Grimm’s birth certificate
  in a “simple phone call” as suggested in Grimm’s brief. ECF Doc. 185, p. 34; See 12 VAC 5-
  550-20, 12 VAC 5-550-340, 12 VAC 5-550-470.



                                                  26
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 27 of 38 PageID# 2762




  did not ask how the Board would apply its policy if a student enrolled in Gloucester High School

  with a birth certificate designating the student’s sex as male, but the School Board later learned

  through complaints from students that the student was actually physiologically and anatomically

  female. If Grimm’s counsel had asked that question, it would have been apparent that the School

  Board’s application of its policy did not turn on a “new interpretation of the policy.” ECF Doc.

  185, p. 30. Instead, the student would have been required to use the restroom associated with his

  physiological sex or one of the three single-user restrooms. In fact, Grimm includes in his brief

  citations to Superintendent Clemons’ tesitimony where he confirmed that under the Board’s

  policy, biological gender was determined by a student’s genitalia – i.e. the student’s

  physiological and anatomical characteristics. Clemons, 69:3-8, 70:4-5.

         Accordingly, Grimm cannot carry his burden of proof that the School Board violated his

  rights under Title IX or the Equal Protection Clause.

  B.     The School Board’s policy complies with the plain language of Title IX.

         In addition to the disputed fact issues and the reasons set forth above, Grimm cannot

  prevail on summary judgment as the School Board’s policy is consistent with the plain language

  of Title IX and its implementing regulation, 34 C.F.R. § 106.33. Throughout this litigation,

  Grimm has pressed an interpretation of Title IX that “sex” is determined solely according to

  “gender identity.” ECF Doc. 177, ¶ 20. As the School Board set out in its Motion for Summary

  Judgment, the text, history, and structure of Title IX, and the plain language of its implementing

  regulation, foreclose that view.

         The better interpretation—which is reflected in the School Board’s policy—is that when

  separating boys and girls on the basis of sex in restrooms and similar facilities, schools may rely

  on the anatomical and physiological differences between males and females rather than students’




                                                  27
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 28 of 38 PageID# 2763




  gender identity. For purposes of brevity, the School Board adopts and incorporates its argument

  in support of its Motion for Summary Judgment on Grimm’s Title IX claim, and the proper

  interpretation of “sex”, in support of this argument. ECF Doc. 196, Section II, pp. 12-30.

         While this Court declined to interpret the statutory term “sex” as referring “to the ‘then-

  universal understanding of “sex” as a binary term encompassing the physiological distinctions

  between men and women,’ as understood during the passage of Title IX and the promulgation of

  § 106.33,” on the ground that “this fails to address the question of how § 106.33 is to be

  interpreted regarding transgender students or other individuals with physiological characteristics

  associated with both sexes” (ECF Doc. 148, p. 16), the evidence on summary judgment now

  supports the School Board.

         Here, Grimm’s own expert agrees that there is a biological, anatomical and physiological

  component to determining the sex of an individual. Moreover, the evidence shows that the

  desired use of a restroom consistent with a transgender individual’s gender identity is not

  because of the transgender individual’s “sex.” Instead, it is one component of a mental health

  treatment plan – social transitioning – to address gender dysphoria. It is not an immutable right

  based on sex. Further, Grimm has not put forth expert evidence to support his contention that the

  term “sex” under Title IX should be interpreted differently as a result of his gender identity or a

  medical treatment plan. Additionally, there is no evidence that individuals with physiological

  characteristics associated with both sexes are implicated in this case. Grimm testified he does

  not have intersex characteristics.

         Thus, under these circumstances, a policy of providing segregated same sex restrooms

  and single-stall unisex restrooms for any student to use does not violate Title IX and is indeed

  permissible under section 106.33.




                                                  28
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 29 of 38 PageID# 2764




         1.      Grimm does not present undisputed evidence that the policy harmed Grimm.

         Grimm asserts on brief that the location of the single-stall restrooms, along with the

  physical and mental anguish in using those restrooms, caused harm to Grimm. Yet, the evidence

  does not support this assertion and certainly is not undisputed.

         Further, there are no medical scientific or medical research studies into the effect of not

  permitting a transgender student to use the bathroom consistent with his gender identity in

  school. Van Meter, 116:13-117:3; Penn, 70:11-17, 71:5-18, 73:3-8. Indeed, Penn has treated

  transgender students who were not permitted to use the restroom that aligned with their gender

  identity at school and still saw improvement in their gender dysphoria. Penn, 71:19-72:18.

  Here, while Grimm points to an increase in anxiety related to the restroom policy, Grimm has not

  identified an expert, treating or retained, to testify that Grimm suffered from mental distress or

  that Grimm’s mental distress was associated with the use of the restrooms at Gloucester High

  School. Additionally, Grimm also points to the distance to the single-stall restrooms, but does

  not offer expert testimony on how this distance effected his gender dysphoria. Indeed, Grimm

  acknowledged that at lunch it was closer for him to use the single-stall restroom. Grimm, 134:7-

  11. Grimm was also given permission to use a staff restroom on the D wing. Grimm, 76:13-77:2.

  Moreover, there is evidence that other students were using the single-stall restrooms. Collins,

  132:7-20. 6




  6 Grimm’s statement that the policy “physically excluded [him] from class by requiring him to
  travel long distances to use the restroom and miss valuable class time” is not supported by the
  evidence. Grimm’s argument that the distance to the single stall restroom prevented him from
  using the restroom is a red-herring. Grimm testified that, after consultation with the ACLU, it
  was clear from the start that he was simply not going to use the single-stall restrooms. Grimm,
  121:11-122:17, 124:4-9; 125:11-13.



                                                  29
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 30 of 38 PageID# 2765




         While Grimm also points to urinary tract infections which is “corroborated by major

  medical organizations”, his testimony is not corroborated by medical testimony in this case.

  Grimm has not submitted evidence that he was diagnosed with urinary tract infections or that any

  urinary tract infection was related to the School Board’s restroom policy. Similarly, Grimm does

  not offer an expert, retained or treating, to support the assertion that the restroom policy

  “physically excluded [him] from the entire Gloucester High School campus by driving him to

  complete many of his course credits on an off-site facility.” These unsupported statements

  cannot establish a Title IX claim, nor are they sufficient to support a motion for summary

  judgment. The same is true with regard to Grimm’s citation to the hearsay statements contained

  in amicus briefs.

  C.     The School Board’s restroom policy did not violate the Equal Protection Clause.

         The “[t]he [Equal Protection] Clause requires that similarly-situated individuals be

  treated alike.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). In order to make out a

  claim under the Equal Protection Clause, Grimm must demonstrate that he has been treated

  differently from others similarly situated and that the unequal treatment was the result of

  intentional discrimination. Morrison v. Garraghty, 239 F.3d 648, 652 (4th Cir. 2001); Brown v.

  Wilson, No. 3:13CV599, 2015 WL 3885984, at *6 (E.D. Va. 2015); Veney v. Wyche, 293 F.3d

  726, 730 (4th Cir. 2002).

         1.      Grimm cannot prevail because all students are treated the same under the
                 School Board’s Policy.

         The School Board’s restrooms policy does not discriminate against any class of students.

  Instead, the policy was developed to treat all students and situations the same. To protect the

  safety and respect the privacy of all students, the School Board has had a long-standing practice

  of limiting the use of restroom and locker room facilities to the corresponding physiology of the


                                                 30
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 31 of 38 PageID# 2766




  students. The School Board also provides three single-stall restrooms for any student to use

  regardless of his or her physiology.

          Under the School Board’s restroom policy, Grimm was treated like every other student in

  the Gloucester Schools. All students have two choices under the policy. Every student can use a

  restroom associated with their physiology, whether they are boys or girls. If students choose not

  to use the restroom associated with their physiology, they can use a private, single-stall restroom.

  No student is permitted to use the restroom of the opposite sex. As a result, all students,

  including female to male transgender and male to female transgender students, are treated the

  same.

          Grimm, therefore, cannot demonstrate either that he was treated differently from others

  similarly situated or that he was subject to intentional discrimination in violation of the Equal

  Protection Clause. See Workman v. Mingo County Bd. of Educ., 419 F. App’x 348, 354 (4th Cir.

  2011) (no evidence of unequal treatment in application of state mandatory vaccination laws

  before admission to school); Hanton v. Gilbert, 36 F.3d 4, 8 (4th Cir. 1994) (no evidence that

  similarly situated males were afforded different treatment).

          2.     Transgender persons are not entitled to heightened scrutiny.

          In the Court’s May 22, 2018, opinion denying the School Board’s motion to dismiss, the

  Court concluded that the School Board’s policy should be analyzed under heightened scrutiny

  because transgender individuals constitute a “quasi-suspect class” and because Grimm relies on a

  sex stereotype theory of liability. ECF Doc. 148, pp. 25-26. However, neither the United States

  Supreme Court nor the Fourth Circuit has recognized transgender status as a suspect

  classification under the Equal Protection Clause. Other courts have rejected the notion that

  transgender status, or other classifications of sex, is a suspect classification. See, e.g., Etsitty v.




                                                    31
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 32 of 38 PageID# 2767




  Utah Transit Authority, 502 F.3d 1215, 1222 (10th Cir. 2007) (holding that transsexuals are not a

  protected class under Title VII); Druley v. Patton, 601 F. App’x 632, 635 (10th Cir. 2015)

  (declining to recognize transgender as a suspect class); Wrightson v. Pizza Hut of Am., Inc., 99

  F.3d 138, 143 (4th Cir. 1996) (Title VII does not afford a cause of action for discrimination

  based upon sexual orientation); Williamson v. A.G. Edwards & Sons, Inc., 876 F.2d 69, 70 (8th

  Cir. 1989) (“Title VII does not prohibit discrimination against homosexuals”), cert. denied, 493

  U.S. 1089 (1990); Brown v. Zavaras, 63 F.3d 967, 970-71 (10th Cir. 1995) (declining to

  recognize transsexuality as a protected class); Schroer v. Billington, 577 F. Supp. 2d 293, 305

  (D.D.C. 2008) (“transsexuality itself [is] a characteristic that, in and of itself, nearly all federal

  courts have said is unprotected by Title VII”); Johnston v. Univ. of Pittsburgh of com. Sys. Of

  Higher Educ., 97 F. Supp. 3d 657, (holding that transgender status is not a suspect

  classification); Jamison v. Davue, No. CIV S-11-2056 WBS, 2012 WL 996383, at *3 (E.D. Cal.

  Mar. 23, 2012) (“Plaintiff is cautioned, however, that transgender individuals do not constitute a

  ‘suspect’ class, so allegations that defendants discriminated against him based on his transgender

  status are subject to a mere rational basis review.”)

         This Court should not step out on its own and recognize transgender as a new suspect

  classification. Indeed, the Supreme Court has admonished lower courts not to create new suspect

  classifications. See City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 441 (1985).

         Furthermore, intermediate scrutiny does not apply based on the facts of this case. Unlike

  laws that differentiate between fathers and mothers, widows and widowers, unwed fathers and

  unwed mothers, see Sessions v. Morales-Santana, 137 S. Ct. 1678, 1688-89 (2017), separating

  boys and girls into different bathrooms based on their physiology is not sex-based discrimination

  that is prohibited by the Equal Protection Clause.




                                                   32
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 33 of 38 PageID# 2768




         The equal protection question surrounds Grimm’s sex at birth. Johnston, 97 F. Supp. 3d

  at 671. The evidence in this case establishes that Grimm’s birth sex is female. Grimm’s choice

  of gender identity did not cause chromosomal or biological changes in his body, and Grimm

  remains biologically female. Van Meter Report; Penn, 51:14-17; 51:18-21; 52:14-21. While

  Grimm had chest reconstruction surgery in June of 2016, this procedure did not create any

  biological changes in Grimm, but instead, only a physical change. Penn, 78:8-12. Further, while

  Grimm asserts that he had a new birth certificate issued during his senior year in high school as a

  result of this procedure, the evidence nevertheless establishes that Grimm still was anatomically

  and physiologically female. Accordingly, Grimm’s equal protection claim should be reviewed

  under the rational basis standard.

         3.      The School Board’s Policy is presumptively constitutional under rational
                 basis review.

         Grimm’s identification as a male does not supersede the legitimate privacy rights the

  School Board considered in enacting the restroom policy.         Accordingly, the School Board

  incorporates section III. C. of its Brief in Support of the School Board’s Motion for Summary

  Judgment in opposition to Grimm’s Equal Protection claim. See, ECF Doc. 196, pp. 34-37.

         4.      The School Board’s Policy is constitutional under intermediate scrutiny.

         Even if intermediate scrutiny applied, the School Board has an interest in protecting the

  privacy rights of its students. See, e.g., Beard v. Whitmore Lake Sch. Dist., 402 F.3d 598, 604

  (6th Cir. 2005) (“Students of course have a significant privacy interest in their unclothed

  bodies.”); Doe v. Renfrow, 631 F.2d 91, 92–93 (7th Cir. 1980) (“[i]t does not require a

  constitutional scholar” to conclude that a strip search invades a student’s privacy rights). As

  recently as January 2016, the Fourth Circuit cited United States v. Virginia, 518 U.S. 515 (1996),




                                                  33
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 34 of 38 PageID# 2769




  approvingly while concluding that physiological differences justified treating men and women

  differently in some contexts. See Bauer v. Lynch, 812 F.3d 340, 350 (4th Cir. 2016).

         Grimm’s bald statement that his “use of the boys’ restrooms did not infringe on anyone

  else’s privacy” because there is not evidence a student actually encountered Grimm in the

  restroom misses the mark. The School Board does not have to wait for another student’s

  constitutional privacy rights to be actually violated before it takes those privacy rights into

  consideration in enacting a policy to protect all students’ privacy rights.

         Perhaps it is merely an abundance of common experience that leads inexorably to
         the conclusion that there must be a fundamental constitutional right to be free
         from forced exposure of one’s person to strangers of the opposite sex when not
         reasonably necessary for some legitimate, overriding reason, for the obverse
         would be repugnant to notions of human decency and personal integrity.

  Kent v. Johnson, 821 F.2d 1220, 1226 (6th Cir. 1987); see also, Doe v. Luzerne Cty., 660 F.3d

  169, 176 (3rd Cir. 2011) (we are not aware of any court of appeals that has adopted … a

  requirement that certain anatomical areas of one’s body, such as genitalia, must have been

  exposed for that person to maintain a privacy claim under the Fourteenth Amendment ….”)

         Moreover, Grimm explicitly acknowledged that there were privacy rights and concerns

  with his use of the boys’ restroom. In fact, Grimm sought to protect his privacy rights by making

  it clear to school administrators that he only wanted to use the boys’ restroom if the restroom

  stall was equipped with a door. Collins, 55:14-57:21. The School Board’s interests in student

  privacy satisfies the Equal Protection Clause. 7



  7Grimm creates another strawman argument in asserting that “even if there were an actual risk of
  exposure to nudity, the reality is that placing a boy who is transgender in the girls’ restroom …
  would still mean that students would be ‘in the presence of individuals with physical sex
  characteristics of the opposite sex.’” ECF Doc. 185, p. 40. Of course, this is not what the
  School Board’s policy does. Instead, the School Board’s policy provides for a single-user
  restroom to eliminate this concern.



                                                     34
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 35 of 38 PageID# 2770




         In further opposition to Grimm’s Motion for Summary Judgment on the Equal Protection

  claim, the School Board incorporates section III. D from its Brief in Support of the School

  Board’s Motion for Summary Judgment. See, ECF Doc. 196, pp. 38-40.

         5.      Settlement negotiations in February 2019 are irrelevant, and discussion of
                 those negotiations should be disregarded and stricken from Grimm’s Brief.

         Grimm graduated from Gloucester High School on June 10, 2017. In February 2019,

  nearly two years later, the School Board held a public hearing “regarding a proposed policy that

  ‘would allow transgender students to use the restroom consistent with the student’s asserted

  gender identity when [certain specified] criteria have been met.” ECF Doc. 185, p. 25 (emphasis

  added). The School Board’s decision not to adopt that proposed policy – which “rose out of the

  parties’ settlement negotiations with Magistrate Judge Miller” – has absolutely nothing to do

  with the merits of Grimm’s case, because Grimm’s interests would not have been affected by its

  adoption and have not been affected by the failure to adopt the policy. Grimm no longer is a

  student at Gloucester High School. In fact, he now lives in California.

         While Grimm argues that Federal Rule of Evidence 408 does not preclude admission of

  “the Board’s press releases and public statements” because they “were not confidential and were

  not ‘made during compromise negotiations’ with Plaintiff”, this argument does not acknowledge

  that the statements are not relevant nor appreciate the context in which the policy was

  considered. ECF Doc. 185, p. 25 n. 6.

         Grimm’s argument is contrary to the policies underlying Rule 408. As stated in the 1972

  Advisory Committee Notes, exclusion of compromise discussions may be based on two grounds.

  First, “[t]he evidence is irrelevant, since the offer may be motivated by a desire for peace rather

  than from any concession of weakness of position.”          The second and “more consistently

  impressive ground is promotion of the public policy favoring the compromise and settlement of


                                                  35
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 36 of 38 PageID# 2771




  disputes.” Both grounds support exclusion of Grimm’s evidence of settlement negotiations in

  this case.

  D.      The issuance of a new birth certificate does not compel revision of Grimm’s school
          records, and the School Board’s actions did not violate Title IX or the Equal
          Protection Clause

          Grimm asks the Court to issue a declaratory judgment that the Board’s decision declining

  to “update” his official school transcript violates Grimm’s rights under Title IX and the Equal

  Protection Clause. Grimm also requests a permanent injunction requiring the School Board to

  update Grimm’s school transcript to match the male gender marker on his birth certificate. This

  relief should be denied for all of the reasons discussed in previous sections of this Brief.

          Grimm’s brief does not accurately describe the facts nor are there undisputed facts that

  permit summary judgment to be entered in Grimm’s favor on these issues. Indeed, Grimm’s

  statement that “it is doubtful that any reasonable finder of fact could actually credit the Board’s

  claim that it had questions about the authenticity of Gavin’s birth certificate” is enough to defeat

  Grimm’s motion for summary judgment on this issue. ECF Doc. 185, p. 44 (emphasis added).

  The evidence must be undisputed. The School Board incorporates section IV A and B in its

  Brief in Support of the School Board’s Motion for Summary Judgment in opposition to Grimm’s

  motion. ECF Doc. 196, pp. 43-47.

          Moreover, the balance of hardships does not weigh in Grimm’s favor. As set out above,

  the amended birth certificate issued to Grimm not only does not comply with Virginia law, it

  does not comport with the medical and other factual evidence in this case. Furthermore, the

  School Board offered Grimm the opportunity for a hearing on this issue in January 2017, but

  Grimm never requested the hearing to update his school records. Additionally, Grimm has not

  offered an expert, retained or treating, to offer evidence concerning Grimm’s diagnosis, medical




                                                   36
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 37 of 38 PageID# 2772




  or mental health condition, or a purported gender reassignment surgery. Grimm’s reliance on

  inadmissible hearsay does not support the conclusion that the balance of hardships weigh in his

  favor or that an injunction is in the public interest.

          An injunction should not be entered based on the evidence in this record.

                                             VI. Conclusion

          Far from offering undisputed material facts to support summary judgment, Grimm has

  not offered medical, mental health, or expert testimony to prove that Grimm is a boy or that he

  has been diagnosed with gender dysphoria. Additionally, Grimm has not offered medical or

  expert testimony to prove the severity of the effects of gender dysphoria on Grimm or whether it

  was medically necessary for Grimm to use the boys’ restroom at school to treat his purported

  gender dysphoria. The record is devoid of medical or mental health evidence related to Grimm’s

  transgender status and purported treatment for gender dysphoria. Grimm cannot establish a

  violation of Title IX or the Equal Protection Clause on this record.

          Grimm’s Motion for Summary Judgment should be denied.

                                                           GLOUCESTER COUNTY SCHOOL
                                                           BOARD

                                                           By Counsel



  /s/
  David P. Corrigan (VSB No. 26341)
  Jeremy D. Capps (VSB No. 43909)
  Attorneys for Gloucester County School Board
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  jcapps@hccw.com



                                                     37
Case 4:15-cv-00054-AWA-RJK Document 200 Filed 04/09/19 Page 38 of 38 PageID# 2773




                                        CERTIFICATE

         I hereby certify that on the 9th day of April 2019, I filed a copy of the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will automatically send a Notice of

  Electronic Filing to all counsel of record.




                                                /s/
                                                David P. Corrigan (VSB No. 26341)
                                                Jeremy D. Capps (VSB No. 43909)
                                                Attorneys for Gloucester County School Board
                                                Harman, Claytor, Corrigan & Wellman
                                                P.O. Box 70280
                                                Richmond, Virginia 23255
                                                804-747-5200 - Phone
                                                804-747-6085 - Fax
                                                dcorrigan@hccw.com
                                                jcapps@hccw.com




                                                  38
